UNITED STATES DISCTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

GREEN BAY DIVISION

JAMES FIELDS and
THOMAS LIBERT,

Plaintiffs,
v. Case No. 19-ev-1044
CONSTRUCTION SOLUTIONS
OF THE FOX VALLEY LLC,

Defendant.

 

STIPULATION TO DISMISS WITH PREJUDICE AND WITHOUT COSTS

 

The undersigned counsel representing the Plaintiffs, James Fields and Thomas Libert,
and Defendant, Construction Solutions of the Fox Valley, LLC, in the above-captioned case,
hereby stipulate and agree that Case No. 19-cv-1044 may be dismissed by the Court with
prejudice and without costs to any party, subject to the terms and conditions of the Confidential

Settlement and General Release Agreement by and between the parties.

Dated: January 21, 2020 /s/ Matthew J. Tobin
Attorney Matthew J, Tobin
State Bar No. 1097545
Attorney for Plaintiff
Walcheske & Luzi
15850 W. Bluemound Road, Suite 304
Brookfield, WI 53005
Telephone: (262) 780-1953
Fax: (262)565-6469
Email: mtobin@walcheskeluzi.com

1

Case 1:19-cv-01044-WCG Filed 01/22/20 Page 1of2 Document 14
Dated: January 22, 2020 /s/ Rebecca L, Kent
Attorney Rebecca L. Kent
State Bar No. 1000393
Attorney for Defendant
McCarty Law LLP
2401 E. Enterprise Avenue
Appleton, WI 54913
Telephone: (920) 882-4070
Fax: (920)882-7966
Email: rkent@McCarty-Law.com

Case 1:19-cv-01044-WCG Filed 01/22/20 Page 2 of 2 Document 14
